ORDER
PER CURIAM.
• On consideration of the certified order and opinion of the Virginia State Bar Disciplinary Board revoking respondent’s li-cence to practice law, this court’s June 25, 2010, order suspending respondent pending further action of the court and directing him to show cause why identical reciprocal discipline should not be imposed, and the statement of Bar Counsel regarding reciprocal discipline that includes a letter sent by respondent to Bar Counsel, and it appearing that respondent has failed to file a response either to this court’s order to show cause or the affidavit required by D.C. Bar R. XI, § 14(g), it is
ORDERED that Robert J. Abalos, Esquire, is hereby disbarred from the practice of law in the District of Columbia. See In re Bogollagama, 979 A.2d 629 (D.C.2009) (disbarment is the functional equivalent of a revocation imposed in Virginia); In re Fuller, 930 A.2d 194, 198 (D.C.2007) and In re Willingham, 900 A.2d 165 (D.C.2006) (rebuttable presumption of identical reciprocal discipline applies to all cases in which the respondent does not participate, including those involving disbarment). Also see In re Zdravkovich, 831 A.2d 964 (D.C.2003) (In a reciprocal disciplinary proceedings, a respondent may not re-litigate the findings of fact determined by the reciprocal tribunal). It is
FURTHER ORDERED that for purposes of reinstatement respondent’s suspension will not begin to run until such time as he files an affidavit that fully complies with the requirements of D.C.Bar. R. XI, § 14(g).